COURT OF APPEALS OF VIRGINIA

Present: Judges Benton, Coleman and Fitzpatrick
Argued at Alexandria, Virginia

CAMELLIA LOU FRIES
                                         MEMORANDUM OPINION * BY
v.   Record No. 0837-94-4              JUDGE JAMES W. BENTON, JR.
                                             JUNE 6, 1995
COMMONWEALTH OF VIRGINIA


                FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                           Dennis L. Hupp, Judge

               Walter F. Green, IV (Green & O'Donnell, on brief),
               for appellant.
               G. Russell Stone, Jr., Assistant Attorney General
               (James S. Gilmore, III, Attorney General, on brief),
               for appellee.



        Camellia Lou Fries, a juvenile, was tried and convicted of

murdering her mother.      Over her objection, she was tried at the

same trial with Shawn Roadcap, another juvenile, who was being

tried for the same murder.      On this appeal, Fries contends that

the trial judge erred in admitting as evidence statements that

Roadcap made to the police prior to trial which were partially

non-self-inculpatory as to Roadcap.      For the reasons that follow,

we affirm the trial judge's ruling.

        At a hearing in the juvenile and domestic relations district

court, Fries was found "guilty of the . . . delinquency charge

. . .       [of] first degree murder" for killing her mother.

Following Fries' appeal to the circuit court, the Commonwealth

filed a motion to try jointly Fries, Roadcap, and Fries' sister,

        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
all of whom had been found guilty of the same delinquency charge

of murder for the killing of Fries' mother.   Fries and Roadcap

requested a public hearing pursuant to Code § 16.1-302.    Fries'

sister waived her right to a public trial as permitted by Code

§ 16.1-302.   The trial judge granted the waiver and ordered that

Fries and Roadcap be tried together.

     After Fries' request to sever her trial from the trial of

Roadcap was denied, Fries moved to bar the Commonwealth from

offering in evidence statements made by Roadcap to the police

prior to trial.    Those statements contained allegations regarding

Fries and contained information that was both self-inculpatory

and non-self-inculpatory regarding Roadcap's participation in the

killing.   Fries' attorney argued that although the statements

were against Roadcap's penal interest, Roadcap had invoked his

Fifth Amendment right not to testify and was unavailable as a

witness to testify regarding portions of his statements that

concerned Fries.    Fries' counsel argued that the statements made

by Roadcap were not reliable.   The trial judge denied the motion.
     Fries argues on this appeal that the decision of the Supreme

Court of the United States in Williamson v. United States, ___

U.S. ___, 114 S. Ct. 2431 (1994), compels a reversal of the trial

judge's decision.   In Williamson, the Supreme Court held that

although Rule 804(b)(3) allows in evidence as an exception to the

hearsay rule statements made against a declarant's penal

interest, non-self-inculpatory statements cannot be considered to




                                - 2 -
be statements made against a declarant's penal interest even if

they are contained within a broader narrative that is generally

self-incriminatory.    ___ U.S. at ___, 114 S. Ct. at 2435.      The

Court held that non-self-inculpatory statements are unreliable

and should be excluded as hearsay.       Id. at ___, 114 S. Ct. at

2435.

        Recently, however, in Chandler v. Commonwealth, ___ Va. ___,

___ S.E.2d ___ (1995), the Supreme Court of Virginia had the

opportunity to address the application of Williamson.         Although

the court's decision only summarily addressed Williamson, it

unambiguously rejected the primary foundation of that opinion and

held that "Williamson . . . concerned the interpretation of the

Federal Rules of Evidence, not applicable here."      The Supreme

Court's rationale in Chandler does not permit this Court to apply

in Virginia the rule announced in Williamson that non-self-

inculpatory statements are unreliable and "should [not] be

treated any differently from other hearsay statements that are

generally excluded."    ___ U.S. at ___, 114 S. Ct. at 2435.

        Accordingly, we affirm the trial judge's ruling.
                                                  Affirmed.




                                 - 3 -